The Attorney              General of Texas
                          June 5, 1980




Honorable Mike Westergren                  Opinion No. MW-19 0
Nueces County Attorney
Nueces County Courthouse                   Re: Membership and            compensa-
Corpus Christi, Texas ‘78401               tion of the juvenile           board of
                                           Nueces County.

Dear Mr. Westergren:

       You ask two questions regarding the composition and compensation of
the juvenile board for Nueces County. Both questions concern the resolution
of apparent conflicts between article 1926a, V.T.C.S., the Family District
Court Act, and article 5139BBB, V.T.C.S., which creates the Nueces County
juvenile board.

     Section 1.07(a) of article 1926a, V.T.C.S., provides in pertinent    part:

              Except as otherwise provided in this section, when
           a family district court is created in a county, that
           county’s juvenile board is composed of the county
           judge, the family district court judge or judges, the
           district judge or judges whose jurisdiction includes
           the county, and the judges of all other courts in the
           county having jurisdiction over juvenile matters.

Article 5139BBB, V.T.C.S., provides as follows:

              Section 2. The juvenile board is composed of the
           judges of the district courts havhg jurisdiction in
           Nueces County, the county judge, and the judges of
           any courts of domestic relations having jurisdiction in
           Nueces County.

           You first ask whether article 1926a, V.T.C.S., repeals the quoted
portion of article 5139BBB,V.T.C.S. Since the Court of Domestic Relations
for Nueces County hes been renamed the Family District Court, V.T.C.S.
article 1926a, section 2.20, the only difference between the two provisions is
the inclusion under article 1926a, section 1.07(a) of “the judges of all other
courts in the county having jurisdiction over juvenile matters.”       Section
1.07(e) of article 1926 provides as follows:




                                  P. 608
                                                                                           ..   _




Honorable Mike Westergren    - Page Two        (NW-190)




               This Act does not affect the composition or organization of any
           juvenile board existing on the effective date of the Act, except
           that the judges of the courts of domestic relations and of the
           juvenile courts are replaced by the family district court judges.

Article 5139BBB, V.T.C.S., was enacted in 1971, while article 1926a, V.T.C.S., was enacted
in 1977. See Acts 1971, 62nd Leg., ch. 64, at 679 and Acts 1977, 65th Leg., ch. 859, at 2144.
Thus, artme 1926a ,V.T.C.S. does not affect thecompceition         of the juvenile board of
Nueces County by virtue of the express statement in section 1.07(e).

       You ask about the effect of the recently enacted article 2338-1.1, V.T.C.S., which
establishes in County Courts at Law jurisdiction over juvenile matters when they have
been m designated. See Family Code S 51.04(b) (designation provision). When a county
court at law judge is-n      jurisdiction over juvenile matters pursuant to article 2338-1.1,
V.T.C.S., ha would be a member of the juvenile board described by article 1926a, V.T.C.S.
However, we do not believe he would be a member of the Nueces County juvenile board.
The composition of that board was not affected by the enactment of article 1926a,V.T.C.S. ,
Article 2336-1.1 ,V.T.C.S. does not in itself place any county court at law judge MI a
juvenile board but merely permits him to fit into the category in article 1926a,V.T.C.S.,of
“judges of all other courts in the county having jurisdiction over juvenile matters.” Art.
1926a, b, 107(a) V.T.C.S. Since article 5139BBB, V.T.C.S., &es not include such a category,
the county co&t at law judge who has been designated a juvenile judge, does not become a
member of the Nueces County juvenile board.

       You next ask whether article 1926a, V.T.C.S., repeals that portion of article
5139BBB, V.T.C.S., establishing a ceiling of $8,000 for compensation of members of the
Juvenile Board. Article 1926a V.T.C.S. provides as follows:

              The commissioners        court. may compensate      juvenile  board
           members for their &ties performed on the juvenile board beyond
           such compensation as is otherwise provided for by law, and this
           compensation is in addition to all other compensation paid by the
           state or county to district, family district, and county judges.

Art. 1926 Sec. L07(c),V.T.C.S.   This provision was enacted in 1977. See Acts 1977, 65th
Leg., ch. 859, at 2144. Section 15 of article 5139BBB!V.T.C.S. was amended in 1977 to
provide that the members of the Nueces County Juvenile Board would receive “additional
annual compensation of not less than $4,200 nor more than $8,000, as determined by the
commissioners court.” See Acts 1977, 65th Lag., ch. 706, at 1758. In our opinion, article
5139BBB ,V.T.C.S. controls as the more specific statute.    Trinity Universal Ins. Co. v.
McLau hlin 373 S.W.2d 66 (Tex. Civ. App. - Austin 1963, writ rePd n.r.e.). Thus, the
ceihng of 8,000 is applicable to annual compensation paid the Nueces County juvenile
----v
board by the commissioners court.




                                          P.     609
Honorable Mike Westergren    - Page Three   (NN-lgol




                                       SUMMARY

           The compensation and composition of the Nueces County juvenile
           board is governed by article 5139BBB, V.T.C.S.




                                            MARK     WHITE
                                            Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMPTTEE

C. Robert Heath, Chairman
Jim Allison
Susan Garrison
Rick Gilpin




                                            P.   610